COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Telly J. Smith v. The State of Texas

Appellate case number:      01-14-01034-CR

Trial court case number:    1413462

Trial court:                230th Judicial District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). If appointed counsel believes that an appeal is frivolous, counsel
must request permission to withdraw. See id. An Anders brief must accompany a motion
to withdraw because neither the brief nor the motion may be filed on its own. See id.; In
re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
        Although counsel’s brief refers to a letter he sent to the appellant enclosing the
brief, counsel has not filed a motion to withdraw from representation. In addition,
counsel has not filed a separate cover letter in accordance with Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014), “to (1) notify his client of the motion to withdraw and the
accompanying Anders brief, providing him with a copy of each, (2) inform him of his
right to file a pro se response and of his right to review the record preparatory to filing
that response, [] (3) inform him of his pro se right to seek discretionary review should the
court of appeals declare his appeal frivolous,” and (4) “notify his client that, should he
wish to exercise his right to review the appellate record in preparing to file a response to
the Anders brief, he should immediately file a motion for pro se access to the appellate
record with the applicable court of appeals,” which letter includes “a form motion . . .,
lacking only the appellant’s signature and the date, . . . inform[ing] the appellant that, in
order to effectuate his right to review the appellate record pro se, should he choose to
invoke it, he must sign and date the motion and send it on to the court of appeals within
ten days of the date of the letter from appellate counsel.” 436 S.W.3d at 319–20.
       Accordingly, we order appellant’s appointed counsel, Brian M. Middleton, to file
with the Clerk of this Court a motion to withdraw that complies with Texas Rules of
Appellate Procedure 6.5 and 9, and to file and mail an updated cover letter to appellant in
accordance with Kelly. See TEX. R. APP. P. 6.5, 9; Kelly, 436 S.W.3d at 319-20;
Schulman, 252 S.W.3d at 410, 412. We further order appellant’s appointed counsel to
notify this Court, in writing, “that he has (1) informed the appellant of the motion to
withdraw and attendant Anders brief, [and] (2) provided the appellant with the requisite
copies while notifying him of his various pro se rights, and (3) supplied him with a form
motion for pro se access to the appellate record (and the mailing address for the court of
appeals), to be filed within ten days, so that he may timely effectuate that right, if he so
choose.” Kelly, 436 S.W.3d at 319. Because the Clerk of this Court will mail appellant a
form pro se motion for access to the appellate record after counsel files a compliant
motion to withdraw, counsel does not need to send the form motion to his client, but
should notify his client as provided above.
       Counsel shall send the required updated letter to his client and shall file the
required motion to withdraw and notice with the Clerk of this Court within 10 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court

Date: June 2, 2015